Citation Nr: 0214326	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  02-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to a higher rating for the neurological residuals 
of left inguinal hernia repair, initially assigned a 
zero percent evaluation, effective from August 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1996 to July 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1998 and 1999 RO rating decisions that granted service 
connection for residuals of left inguinal hernia repair.  A 
zero percent evaluation was assigned for a left inguinal 
hernia repair scar, effective from August 1998, and the 
zero percent rating was increased to 10 percent, effective 
from August 1999.  Another separate zero percent rating was 
assigned for the residuals of left inguinal hernia repair 
manifested by left leg numbness, effective from August 1998.  
At a video conference before the undersigned in August 2002, 
the veteran stated that his appeal was for an increased 
(compensable) evaluation for the neurological residuals due 
to the left inguinal hernia repair.  Hence, the Board has 
classified the issue as shown on the first page of this 
decision.


FINDING OF FACT

The neurological deficits of left inguinal hernia repair have 
been manifested by severe paralysis of the left ilio-inguinal 
nerve since August 1998.


CONCLUSION OF LAW

The criteria for an increased or compensable evaluation of 
10 percent from August 1998 for neurological residuals of 
left inguinal hernia repair are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8730 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for neurological 
residuals of left inguinal hernia repair, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the current severity of the neurological residuals of left 
inguinal hernia repair.  He and his representative have been 
provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notifies them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The veteran has not been advised of 
what evidence he needs to submit to substantiate his claim 
and what evidence VA will obtain, but the requested benefit 
has been granted in this decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from April 1996 to July 1998.

Service medical records reveal that the veteran underwent a 
medical board evaluation in March 1998.  It was noted that 
the veteran had undergone hernia repair in August 1966, 
exploration and release of entrapped ilioinguinal nerve in 
April 1997, and subsequent nerve blocks.  He continued to 
have chronic left groin pain and he was recommended for 
Physical Evaluation board evaluation because of persistent 
episodic left inguinal hernia pain, status post left inguinal 
herniorrhaphy; and intermittent left leg numbness, status 
post left inguinal herniorrhaphy that interfered with the 
performance of his military duty.  The Physical Evaluation 
board found him unfit for further active service because of 
those conditions.

The veteran underwent a VA examination in September 1999.  He 
complained of continuous pain following left inguinal hernia 
repair in service.  There was a scar in the left groin that 
was tender.  The impression was status post left inguinal 
hernia repair.

A private medical report dated in March 2000 shows that the 
veteran was seen for complaints of left groin pain.  He also 
complained of tingling and numbness in the left groin area, 
and of radiation of the pain to the left testis.  He was 
referred to a surgeon for evaluation.

A private medical report reveals that the veteran was 
evaluated by a surgeon in March 2000.  There was a left 
herniorrhaphy scar and mild tenderness over the left inguinal 
internal ring.  The impressions were status post left 
inguinal herniorrhaphy and subsequent groin exploration, and 
left inguinal neuroma and/or neuralgia.

The veteran testified before the undersigned at a video 
conference in August 2002.  His testimony was to the effect 
that he had pain in the groin area that worsened with 
activity, and that he had numbness in the left groin area and 
part of the left leg.  He testified to the effect that he had 
neurological residuals of the left inguinal hernia repair 
that warranted a compensable evaluation.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A noncompensable evaluation is warranted for either mild or 
moderate incomplete paralysis of the ilio-inguinal nerve.  A 
10 percent evaluation requires severe to complete paralysis.  
38 C.F.R. § 4.124a, Codes 8530, 8630 (neuritis), 8730 
(neuralgia).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of a nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, see paragraph above diagnostic code 8510.

Neuralgia, cranial or peripheral characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis under the 
diagnostic code for the nerve involved.  Tic douloureux or 
trifacial neuralgia may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124.

Statements and testimony from the veteran are to the effect 
that he has had constant neurological deficits, and pain with 
any activity, associated with a left inguinal hernia repair 
in service.  The objective medical evidence corroborates his 
statements.

The report of the medical board evaluation in March 1998 
indicates the presence of left leg numbness and the private 
medical reports of his evaluation in March 2000 indicates 
complaints of tingling and numbness in the left groin area, 
complaints of radiating pain to the left testis, and 
neuralgia of the left ilio inguinal nerve.  In this case, the 
Board finds that an evaluation of 10 percent for the 
impairment of the ilio-inguinal nerve based on severe 
paralysis from August 1998 would best represent the veteran's 
disability picture.  38 C.F.R. § 4.7.  The 10 percent 
evaluation for the impairment of the ilio-inguinal nerve is 
the maximum evaluation for that disability.  Hence, a higher 
or "staged rating" for that disability at any time from 
August 1998 is not warranted.  Fenderson, 12 Vet. App. 119.  

	(CONTINUED ON NEXT PAGE)







ORDER

A higher or compensable evaluation of 10 percent, effective 
from August 1998, for the neurological residuals of left 
inguinal hernia repair is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

